Per Curiam:
The decree on Hays’ bill of August 16, 1880, established, beyond controversy, that the conveyance by Dickson to Dicken, of the 16 lots in Mifflin township, was fraudulent and void as to Dickson’s creditors, of whom Hays was one. It follows that it was all the same whether Dicken held the lots or the money derived from their sales. In either case, for the purposes of the creditors, either or both were the property of Dickson, and were liable to execution or attachment.
As to the decree, and the statute of limitations, the court well held that the plaintiff was concluded by neither.
Judgment affirmed.